Name: Commission Regulation (EU) NoÃ 1121/2010 of 2Ã December 2010 entering a designation in the register of protected designations of origin and protected geographical indications [Edam Holland (PGI)]
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  Europe;  production;  marketing;  agricultural structures and production
 Date Published: nan

 3.12.2010 EN Official Journal of the European Union L 317/14 COMMISSION REGULATION (EU) No 1121/2010 of 2 December 2010 entering a designation in the register of protected designations of origin and protected geographical indications [Edam Holland (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the third subparagraph of Article 7(5) thereof, Whereas: (1) In accordance with the first paragraph of Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, the application of the Netherlands to enter the designation Edam Holland in the register of protected designations of origin and protected geographical indications was published in the Official Journal of the European Union (2). (2) The Czech Republic, Germany, Finland, Austria, Slovakia, the governments of Australia, New Zealand and the United States of America, as well as Diary Australia, Dairy Companies Association of New Zealand and the National Milk Producers Federation together with U.S. Dairy Export Council submitted objections to the registration under Article 7(1) of Regulation (EC) No 510/2006. The objections were deemed admissible under Article 7(3) of that Regulation, except the objections of Australia and of Dairy Australia, which were deemed inadmissible due to their late arrival. (3) Statements of objection concerned non-compliance with the conditions laid down in Article 2 of Regulation (EC) No 510/2006, in particular the name and its use, specificity and reputation of the product, delimitation of geographical area as well as restrictions on the origin of raw materials. The objections also claimed that registration would be contrary to Article 3(3) of Regulation (EC) No 510/2006, would jeopardise the existence of names, trademarks or products which had been legally on the market for at least five years preceding the date of the publication provided for in Article 6(2) and that the name proposed for registration is generic. (4) By letters dated 21 October 2008, the Commission asked the Netherlands and the objectors to seek agreement among themselves in accordance with their internal procedures. (5) Given that no agreement with the objectors was reached within the designated time limit, the Commission should adopt a decision in accordance with the procedure referred to in Article 15(2) of Regulation (EC) No 510/2006. (6) Concerning the alleged failure of compliance with Article 2 of Regulation (EC) No 510/2006 in respect of the name, geographical area, specificity of the product, link between the product characteristics and the geographical area, reputation and restrictions concerning the origin of raw material, the national authorities responsible provided confirmation that these elements were present and in addition no manifest error was identified. It should be pointed out that Holland is not the name of the Member State concerned, and that Edam Holland is considered a traditional geographical name encompassed by Article 2(2) of Regulation (EC) No 510/2006. The requirements of Article 2(1), point b) of the said Regulation are in this connection fulfilled since the related geographical area is delimited accordingly to the link and the main elements of the product specificity. The specificity of Edam Holland is due to a combination of factors linked to the geographical area: such as the quality of milk (high fat level and protein content), amino acids originating from Ã ²-CN and Ã ³-glutamyl peptide, prevalence of grazing on meadows, use of calf rennet, natural ripening, as well as the skills of the farmers and cheese producers. (7) As regards objections based on non compliance with Article 3(3) of Regulation (EC) No 510/2006, the Netherlands submitted information regarding the distinction between the product bearing the registered name Noord-Hollandse Edammer and that for which the name Edam Holland is applied. No evidence was provided in the statement of objections that consumers would be liable to be misled or that the producers would be treated in an inequitable manner. (8) It appears that the objectors did not refer to the entire name Edam Holland when claiming that registration would jeopardize the existence of names, trademarks or products and that the name proposed for registration is generic, but only to one element of it, namely Edam. However, protection is granted to the term Edam Holland as a whole. Pursuant to the second sub-paragraph of Article 13(1) of Regulation (EC) No 510/2006, the term Edam may continue to be used provided the principles and rules applicable in the Unions legal order are respected. For the sake of clarification, the specification and the summary have been modified accordingly. (9) In the light of the above, the name Edam Holland should be entered in the Register of protected designations of origin and protected geographical indications. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in Annex I to this Regulation shall be entered in the Register. Notwithstanding the first paragraph, the name Edam may continue to be used within the territory of the Union, provided the principles and rules applicable in its legal order are respected. Article 2 A consolidated version of the summary containing the main points of the specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 57, 1.3.2008, p. 39. ANNEX I Agricultural products intended for the human consumption listed in Annex I of the Treaty: Class 1.3. Cheeses THE NETHERLANDS Edam Holland (PGI) ANNEX II SUMMARY COUNCIL REGULATION (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs EDAM HOLLAND EC No: NL-PGI-0005-0329-27.11.2003 PDO ( ) PGI (X) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name : Hoofdproductschap Akkerbouw Address : Postbus 29739 - 2502 LS s-Gravenhage Tel. : +31-70-3708708 Fax : +31-70-3708444 E-mail : plw@hpa.agro.nl 2. Group Name : Nederlandse Zuivel Organisatie (NZO) Address : Postbus 165 - 2700 AD Zoetermeer Tel. : + 31-79-3430300 Fax : +31-79-3430320 E-mail : info@nzo.nl Composition : Producers/processors (X) Other ( ) 3. Type of product Class 1.3 Cheese 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Edam Holland 4.2. Description Edam Holland is a naturally matured semi-hard cheese. It is produced in the Netherlands from cows milk obtained from Dutch dairy farms and is matured to a consumer-ready product in Dutch maturing rooms. Composition Edam Holland is produced from one or more of the following raw materials  milk, cream and skimmed or semi-skimmed cows milk (exclusively cows milk) from Dutch dairy farms. Characteristic properties The cheese is shaped like a ball with a flattened top and bottom, or it may be shaped like a loaf or a block. The specifications are given in the table. Type Weight Fat in dry matter Moisture content (max) Salt in dry matter (max) Baby Edam Holland max. 1,5 kg 40,0  44,0 % 46,5 % 5,4 % Edam Holland (ball) 1,5  2,5 kg 40,0  44,0 % 45,5 % 5,0 % Edam Holland Bros (hard) 1,5  2,5 kg 40,0  44,0 % 47,5 % 5,3 % Edam Holland Stip (speckled) 1,5  2,5 kg 40,0  44,0 % 45,5 % 6,0 % Edam Holland (block-shaped) max. 20 kg 40,0  44,0 % 46,0 % 4,6 % Edam Holland (large loaf-shaped) 4  5 kg 40,0  44,0 % 46,0 % 4,6 % Edam Holland (small loaf-shaped) 2  3 kg 40,0  44,0 % 47,0 % 4,8 % The moisture content applies 12 days from the first day of preparation, with the exception of Baby Edam Holland, where it applies 5 days after the first day of preparation. The other characteristic properties are as follows:  Flavour: mild to piquant, depending on age and type.  Cross-section: must be uniform in colour with a few small round holes. Bros Edam Holland has a large number of small holes. The colour of the cheese varies from ivory to yellow.  Rind: the rind is firm, smooth, dry, clean and has no fungal flora. It is produced by drying during the maturing stage.  Texture: young Edam Holland must be sufficiently firm and suitable for cutting. Once the cheese has matured further, it becomes firmer and tighter in structure. Bros Edam Holland must be sufficiently firm and hard.  Maturing period: a minimum of 28 days (a minimum of 21 days for Baby Edam Holland).  Edam Holland is a naturally matured cheese. Foil maturing is not permitted for Edam Holland.  Maturing temperature: a minimum of 12 °C.  Age: the shelf-life varies from a minimum of 28 days after manufacture (Baby Edam Holland) to more than a year. Special quality criteria  When they reach and are stored by the cheese-maker, the milk, cream or semi-skimmed milk have undergone either no heat treatment at all or a non-pasteurising heat treatment.  The cream and the skimmed or semi-skimmed milk should undergo pasteurisation immediately before being made into Edam Holland so as to meet the following criteria:  phosphatase activity is undetectable, unless peroxidase activity is undetectable;  acidity levels, for cream measured on the basis of the fat-free product, are no higher than 20 mmol NaOH per litre, unless the lactate content is 200 mg per 100 g of fat-free matter or less;  no coliform micro-organisms are detectable in 0,1 ml.  Immediately before being made into Edam Holland, all raw materials must be pasteurised in such a way that the undenatured whey protein content does not deviate or deviates only slightly from that of unpasteurised raw material of a similar type and quality.  Only non-genetically modified cultures of lactic-acid-forming and aroma-forming micro-organisms may be added when manufacturing Edam Holland. These cultures consist of appropriate mesophilic starter cultures for Edam Holland: Lactococcus and Leuconostoc L or LD, possibly in combination with thermophilic Lactobacillus and/or Lactococcus cultures. The available starter cultures play a very important role in the maturing process and the formation of the typical taste and aroma.  Rennet: only calf rennet is used to manufacture Edam Holland. It is only in special circumstances, for example if required as a result of epizootic disease, that it may be necessary to switch to other types of rennet. In that case, the rennet used must comply with the requirements of the Warenwetbesluit Zuivel [Dairy Products (Commodities Act) Decree].  The nitrite content of Edam Holland, in terms of nitrite ions, is no higher than 2 mg per kg cheese. 4.3. Geographical area The geographical area covered by the application is Holland, i.e. the European part of the Kingdom of the Netherlands. 4.4. Proof of origin A mark made from casein is placed on each Edam Holland cheese before the curds are pressed (see diagram). The mark contains the designation Edam Holland, together with a combination of numbers and letters that is unique for each cheese (in ascending alphabetical and numerical order). The COKZ (the Dutch dairy inspection institute) keeps a register of these unique numbers, which also contains a record of all test data (including time and place). The indication is easily recognisable to consumers and can be verified by an approval authority on the basis of the casein mark and the COKZ register. 4.5. Method of production Edam Holland cheese is made from milk obtained from dairy farms in the Netherlands. The milk is cooled on the farm to a maximum of 6 °C and stored in a cooling tank on the farm. It is transported to the cheese factory within 72 hours. When it arrives at the cheese factory, it is either processed immediately or thermised (a non-pasteurising, light heat treatment) and put into cold storage for a short period of time before being turned into cheese-milk. The fat content of the milk is standardised so that the fat/protein ratio is such that the cheese eventually produced has a fat content of between 40 % and 44 % fat in dry matter. The cheese-milk is pasteurised at a temperature of at least 72 °C for 15 seconds. It is curdled at a temperature of approximately 30 °C. The separation and coagulation of the milk proteins that occurs during this process is typical of Edam Holland. The curds obtained by coagulation are separated from the whey and processed and washed to ensure that the moisture content and pH reach the desired levels. The curds are pressed into the correct shape and desired weight in vats. The resulting cheese is then immersed in the brine bath. Edam Holland is only ever matured naturally, i.e. it is left open to the air to mature and is regularly turned and checked. As the cheese matures, a dry rind forms. Time and temperature play an important role in ensuring that the enzymatic and ageing processes are given sufficient opportunity to allow the cheese to develop the physical and organoleptic quality that is so characteristic of Edam Holland. It can take more than a year for Edam Holland to mature, depending on the type of flavour desired. Edam Holland may be cut and pre-packaged either in or outside the Netherlands, provided that the pre-packager has a comprehensive administrative monitoring system to ensure that the cut Edam Holland can be traced by means of the unique combination of numbers and letters on the mark and that the consumer can be sure of its origin. 4.6. Link The geographical component of this product name is Holland. As is common knowledge, Holland is a synonym of the more official name, the Netherlands. During the time of the Republic of the United Netherlands (from the 17th to the 19th century), Holland was the most influential of the seven provinces. Historical background Edam Holland is an exponent of the Dutch tradition of cheese making, which stretches back to the Middle Ages and reached maturity as early as the 17th century (the Golden Age). It is largely the geographical position of the Netherlands (mostly below sea level), its climate (a maritime climate) and the composition of the grass that grows there (predominantly on sandy and clay soils) that make the milk so suitable for producing a high-quality cheese that is packed with flavour. The quality assurance systems in place on dairy farms and the intensive quality assessment system (each delivery of milk is tested and assessed according to various quality parameters) together guarantee the quality of the milk. Furthermore, there is an unbroken cold chain until the moment the milk is processed, with the milk being put into cold storage on the farm (maximum 6 °C) and transported to the factory in refrigerated tankers. The relatively short distances involved also help maintain the quality of the milk. From its beginnings in farm-based production, Edam Holland has developed, by way of production in local factories, to become a nationally produced product with a worldwide reputation and is an important, stable component in optimising the value of farm milk. At the beginning of the 20th century, national laws were introduced for Edam cheese, and the name of Edam Holland was established in the Landbouwkwaliteitsbeschikking kaasproducten [Agricultural Quality (Cheese Products) Decision]. Edam Hollands image among European consumers A large-scale survey carried out in six European countries showed that European consumers see the Netherlands as the most important producer of Edam (and Gouda). Edam Holland (and Gouda Holland) are symbols of Dutch cultural heritage. European consumers regard Edam Holland (and Gouda Holland) cheese as brands. Edam Holland (and Gouda Holland) are synonymous with Dutch quality. Market research (carried out on a representative sample of 1 250 respondents per Member State, with 97,5 % reliability) in the six Member States where Edam (and Gouda) consumption is highest shows that:  there is a strong association between Edam and the Netherlands;  Edam Holland is more popular than Edam produced outside the Netherlands;  almost half of consumers in the Member States surveyed believe that all Edam is produced in the Netherlands;  Edam from Holland scores significantly higher on the variables excellent quality, traditionally manufactured and the original product. Over a number of centuries, various measures and laws have been introduced, both by the Dutch Government and by the industry, to ensure that the quality of Edam Holland (and Gouda Holland) is maintained at a very high level. Moreover, the Dutch dairy industry has invested a substantial amount in meeting these high quality standards and opening up, cultivating and maintaining markets. Since 1950, more than NLG 1,4 billion (EUR 635 million) has been invested in advertising, awareness-raising and promotion in Europe (excluding investment in the Netherlands). 4.7. Inspection body Name : Stichting Centraal Orgaan voor Kwaliteitsaangelegenheden in de Zuivel (COKZ) Address : Kastanjelaan 7, 3833 AN LEUSDEN Tel. : +31-33-4965696 Fax : +31-33-4965666 E-mail : productcontrole@cokz.nl 4.8. Labelling Edam Holland is a European Union Protected Geographical Indication (PGI). This indication must be displayed in a prominent position on all whole cheeses on the label applied to the flat side of the cheese and/or on the band around the cheese. This is not compulsory if the cheese is sold in pre-cut and pre-packaged form as described in section 4.5. In that case, Edam Holland must be displayed on the packaging. A clear distinguishing mark must be displayed on the packaging to enable consumers to identify Edam Holland on the shelves. Through naming, the use of a separate identity (a logo is being developed) and the EU PGI symbol, it must be made clear to consumers that Edam Holland is a different product from other Edam cheeses.